PER CURIAM.
It appears that a petition for writ of certiorari, filed in this court, does not lie to review an order of the circuit court issuing a writ of certiorari to the Hotel and Restaurant Commission of the State of Florida, in that § 509.261(1) (c), Fla.Stat., F.S.A., provides that such decision of the circuit court may be reviewed by appeal in the same manner and subject to like conditions as appeals in chancery are taken. Therefore, the petition for writ of certio-rari, filed in this cause, is hereby dismissed. See Florida Hotel and Restaurant Commission v. Dowler, Fla.1958, 99 So.2d 852. Cf. State v. Furen, Fla.1960, 118 So.2d 6.
HORTON, C. J., PEARSON, J., and PARKS, L. L., Associate Judge, concur.